Exhibit 10.41
MCAFEE, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
     RECITALS
          A. The Board has adopted the Company’s 2010 Equity Incentive Plan (the
“Plan”) for the purpose of retaining the services of selected Service Providers
of the Company (or any Parent or Subsidiary).
          B. The Participant is to render valuable services to the Company (or a
Parent or Subsidiary), and this agreement (“Award Agreement”) is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Company’s issuance of Shares to the Participant under the
Plan.
          C. Any capitalized terms used in this Award Agreement but not
otherwise defined in this Award Agreement shall have the meanings ascribed to
such terms in the Plan. In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan shall prevail.
     NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Company hereby awards to the
Participant, as of the date set forth below (the “Award Date”), Stock Units as
defined under the Plan (“Restricted Stock Units”). Each Restricted Stock Unit
represents the right to receive one Share on the vesting date of that unit. Past
services are deemed to be full consideration equal to the Restricted Stock Unit
par value. The number of Shares subject to the awarded Restricted Stock Units,
the applicable vesting schedule for the Restricted Stock Units and the
underlying Shares, the dates on which those vested Shares shall be issued to the
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Award Agreement[, including Appendix B,
which includes any country-specific terms for the Participant’s country of
residence.][NON-U.S. FORM ONLY]
AWARD SUMMARY

     
Participant
   
Name and ID:
  _____________
 
   
Award Date:
  _____________
 
   
Number of
   
Shares Subject
   
to Award:
  _____________Shares
 
   
Vesting
  The Shares shall vest as follows:

 



--------------------------------------------------------------------------------



 



     
Schedule:
  _____________
 
   
 
  Such dates are herein designated the “Vesting Dates”. In no event shall any
Shares vest after the date of the Participant’s termination as a Service
Provider.
 
   
Issuance Schedule
  The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable immediately upon vesting.
 
   
 
  However, the actual number of vested Shares to be issued will be subject to
the automatic Share withholding provisions of Paragraph 6 pursuant to which the
applicable Withholding Taxes are to be collected. “Withholding Taxes” shall mean
the federal, state and local income taxes and the employee portion of the
federal, state and local employment taxes required to be withheld by the Company
in connection with the issuance of the Shares which vest under of the Award.

          2. Limited Transferability. Prior to actual receipt of the Shares
which vest hereunder, the Participant may not sell, pledge, assign, hypothecate,
transfer or dispose of in any way (whether by operation of law or otherwise) any
interest in the Award or the underlying Shares, except pursuant to a domestic
relations order governing the division of marital property. Upon any attempt to
sell, pledge, assign, hypothecate, transfer or otherwise dispose of this Award,
or any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void. Any Shares
which vest hereunder but which otherwise remain unissued at the time of the
Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may make such a
beneficiary designation at any time by filing the appropriate form with the
Administrator or its designate.
          3. Cessation as a Service Provider. Except as otherwise provided
herein, should the Participant cease to be a Service Provider for any reason
prior to vesting in one or more Shares subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Shares, and the
number of Restricted Stock Units will be reduced accordingly. The Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.
          4. Change in Control.
              (a) In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines without the
Participant’s consent according to section 15 (c) of the Plan.
              (b) This Award Agreement shall not in any way affect the right of
the Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or

2



--------------------------------------------------------------------------------



 



to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
          5. Adjustment in Shares. The number of Shares subject to the Award
shall be subject to adjustment as provided in Section 15(a) of the Plan.
          6. Issuance of Shares of Common Stock.
              (a) At such time as is set forth in the Issuance Schedule
described in Paragraph 1 of this Award, the Company shall issue to or on behalf
of the Participant a certificate (which may be in electronic form) for the
applicable number of underlying Shares, subject, however, to the Share
withholding provisions of Paragraph 6(b) pursuant to which the applicable
Withholding Taxes are to be collected. Prior to actual payment of any vested
Shares, the Restricted Stock Units shall represent an unsecured obligation.
[Notwithstanding anything in the Plan or this Award Agreement to the contrary,
if the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with the Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) the Participant is a
“specified employee” within the meaning of Section 409A at the time of such
termination and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six (6) month period following the Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of such termination, unless the Participant dies
during such six (6) month period, in which case, the Restricted Stock Units will
be paid to the Participant’s estate as soon as practicable following his or her
death, subject to Paragraph 6(b). It is the intent of this Award Agreement to
comply with, or be exempt from, the requirements of Section 409A so that none of
the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Award Agreement, “Section 409A” means Section 409A of the Code,
and any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.][U.S.
FORM ONLY]
               (b) On the date the vested Shares are to be issued hereunder to
the Participant, the Company shall automatically withhold a portion of those
vested Shares with a Fair Market Value (measured as of the vesting date) equal
to the amount of the applicable Withholding Taxes; provided, however, that the
amount of the Shares so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to supplemental taxable income. No fractional
Share shall be so withheld, and the Participant shall pay that portion of the
Withholding Taxes in cash to the Company, either directly or through withholding
from his or her other wages. [The Participant shall pay to the Company or the
Parent or Subsidiary employing the Participant any amount of Tax Withholding
that is due with respect to the Restricted Stock Unit that cannot be satisfied
by the means previously discussed.][NON-U.S. FORM ONLY]

3



--------------------------------------------------------------------------------



 



               (c) In no event will any fractional Shares be issued.
               (d) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance after the satisfaction of the applicable
Withholding Taxes.
          7. Compliance with Laws and Regulations.
               (a) The issuance of Shares pursuant to the Award shall be subject
to compliance by the Company and the Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq Stock Market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance of any Common Stock hereby shall relieve the Company of any
liability with respect to the non-issuance of the Common Stock as to which such
approval shall not have been obtained. The Company, however, shall use its best
efforts to obtain all such approvals.
          8. Successors and Assigns. Except to the extent otherwise provided in
this Award Agreement, the provisions of this Award Agreement shall inure to the
benefit of, and be binding upon, (i) the Company and its successors and assigns
and (ii) the Participant, the Participant’s assigns, the legal representatives,
heirs and legatees of the Participant’s estate and any beneficiaries of the
Award designated by the Participant.
          9. Notices. Any notice required to be given or delivered to the
Company under the terms of this Award Agreement shall be in writing and
addressed to the Company at its principal corporate offices. Any notice required
to be given or delivered to the Participant shall be in writing and addressed to
the Participant at the address indicated below the Participant’s signature line
on this Award Agreement. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
          10. Construction. This Award Agreement and the Award evidenced hereby
are made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Administrator with
respect to any question or issue arising under the Plan or this Award Agreement
shall be conclusive and binding on all persons having an interest in the Award.
          11. Governing Law. The interpretation, performance and enforcement of
this Award Agreement shall be governed by the laws of the State of California
without resort to that State’s conflict-of-laws rules.
          12. Employment at Will. Nothing in this Award Agreement or in the Plan
shall confer upon the Participant any right to continue in employment or service
for any period of

4



--------------------------------------------------------------------------------



 



specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s employment or service relationship with the Company
(or any Parent or Subsidiary employing or retaining Participant) at any time for
any reason, with or without cause.
          13. [Nature of Grant; No Entitlement; No claim for Compensation. In
accepting the grant of this Award for the number of Shares as specified above,
the Participant acknowledges, understands, and agrees that:
               (a) The Plan is established voluntarily by the Company; it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time. The grant of this Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of
awards, or benefits in lieu of awards, even if awards have been granted
repeatedly in the past. All decisions with respect to future awards, if any,
will be at the sole discretion of the Administrator.
               (b) The Participant is voluntarily participating in the Plan. The
Award and the Shares subject to the Award are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments.
               (c) In the event that the Participant’s employer is not the
Company, the grant of the Award will not be interpreted to form an employment
contract or relationship with the Company and, furthermore, the grant of the
Award will not be interpreted to form an employment contract with the
Participant’s employer or any Subsidiary.
               (d) The future value of the underlying Shares is unknown and
cannot be predicted with certainty.
               (e) If the Participant resides outside the U.S., the following
additional provisions shall apply:
                    (i) the Award and the Shares subject to the Award are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or its Parent or Subsidiaries, and
which is outside the scope of the employment contract, if any;
                    (ii) the Award and the Shares subject to the Award are not
intended to replace any pension rights or compensation; and
                    (iii) no claim or entitlement to compensation or damages
shall arise from forfeiture of the Award resulting from termination of the
Participant as a Service Provider for the Company or any Subsidiary (for any
reason whatsoever), and in consideration of the Award to which the Participant
is otherwise not entitled, the Participant irrevocably agrees

5



--------------------------------------------------------------------------------



 



never to institute a claim against the Company and any Subsidiary, waive his or
her ability, if any, to bring such a claim, and release the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and to execute any and all documents necessary to request the
dismissal of withdrawal of such claims.][NON-U.S. FORM ONLY]
          14. [Data Privacy.
               (a) This Section 14 applies if the Participant resides outside
the U.S.: The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Award Agreement by and among, as applicable,
the Participant’s employer, the Company and its Parent and Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
               (b) The Participant understands that the Participant’s employer,
the Company and its Parent and Subsidiaries, as applicable, hold certain
personal information about the Participant regarding the Participant’s
employment, the nature and amount of the Participant’s compensation and the fact
and conditions of the Participant’s participation in the Plan, including, but
not limited to, the Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
and its Parent and Subsidiaries, details of all options, awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (the “Data”), for the purpose of
implementing, administering and managing the Plan. The Participant understands
that the Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, including but not
limited to outside auditors, that these recipients may be located in the
Participant’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party. The
Participant understands that the Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that the Participant may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands,
however, that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact Participant’s local
human resources representative.][NON-U.S. FORM ONLY]

6



--------------------------------------------------------------------------------



 



          15. [Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any document related to the Award, the Plan or future awards
that may be granted under the Plan by electronic means, and the Participant
hereby consents to receive such documents by electronic delivery.][NON-U.S. FORM
ONLY]
          16. Restrictions on Sale of Securities. The Shares issued as payment
for vested Restricted Stock Units under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon receipt.
However, a Participant’s subsequent sale of the Shares may be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
          17. Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.
          18. Award Agreement Severable. In the event that any provision in this
Award Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
          19. Modifications to the Award Agreement. This Award Agreement
constitutes the entire understanding of the parties on the subjects covered. The
Participant expressly warrants that he or she is not accepting this Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Award Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. [Notwithstanding anything to the contrary in the Plan or
this Award Agreement, the Company reserves the right to revise this Award
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of the Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of Shares pursuant to this Award.][U.S. FORM ONLY]
          20. Amendment, Suspension or Termination of the Plan. By accepting
this Award, the Participant expressly warrants that he or she has received a
right to receive stock under the Plan, and has received, read and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
          21. [Appendix. Notwithstanding any provisions in this Award Agreement,
the Award shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Participant’s country. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Award
Agreement.][NON-U.S. FORM ONLY]

7



--------------------------------------------------------------------------------



 



          22. [Imposition of Other Requirements. The Company reserves the right
to impose other requirements on Participant’s participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.][NON-U.S. FORM ONLY]

8



--------------------------------------------------------------------------------



 



          By Participant’s electronic acceptance and/or signature and the
signature of the Company’s representative below, the Participant and the Company
agree that this Award is granted under and governed by the terms and conditions
of the Plan and this Award Agreement. Participant has reviewed and fully
understands all provisions of the Plan and this Award Agreement in their
entirety, and has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Award Agreement.

                      MCAFEE, INC.       PARTICIPANT    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
 
 
         
 
   
 
 
 
               

9